           Case 1:21-cv-05324-JMF Document 15 Filed 08/05/21 Page 1 of 2



                                                                                                8/5/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
SAMUEL COHEN,                                                           :
                                                                        :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   21-CV-5324 (JMF) (JLC)
                                                                        :
CME GROUP INC. SEVERANCE PLAN, et al.,                                  :
                                                                        :
                                                                        :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated August 4, 2021 (Dkt. No. 14), Judge Furman

referred this case to me for settlement. The parties are directed to advise the Court

within 30 days when they wish to schedule the settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three

dates that are mutually convenient for the parties. Alternatively, counsel are free

to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a

mutually convenient date for the parties and the Court. In light of the COVID-19

pandemic, any settlement conference in the foreseeable future will likely be

conducted telephonically. Using the Court’s conference line system, the Court will

begin the settlement conference in joint session with all parties on the line before




                                                        1
        Case 1:21-cv-05324-JMF Document 15 Filed 08/05/21 Page 2 of 2




breaking into private session and speaking to the parties individually, as the

technology the Court is using can facilitate breakout sessions with each side.

      However, if all parties wish to have the Court provide a video platform

(Microsoft Teams or Zoom) and not simply proceed telephonically, they may so

advise the Court and the Court will then schedule a conference to discuss logistics.

Alternatively, if all parties wish to proceed in person, they may write to the Court

requesting an in-person conference. An in-person conference would be permitted

only if all participants in the conference (attorneys, clients, and any interpreters)

comply with the Court’s most recent COVID-19 Protocol (available at

https://www.nysd.uscourts.gov/covid-19-coronavirus). For avoidance of doubt, all

parties must agree to proceeding by video conference or an in-person conference and

make a joint application for the method that is preferred.

      SO ORDERED.

Dated: August 5, 2021
       New York, New York




                                           2
